Bigelow, J.
The agreement under which the plaintiffs delivered the property to Polleys shows a conditional sale and delivery only. The title was not to vest until the conditions were complied with. Although the defendant purchased the chaises in good faith, he acquired no right thereto as against the plaintiffs. Coggill v. Hartford & New Haven Railroad, 3 Gray, 545.
The evidence in the case is insufficient to prove a waiver of the conditions of sale by the plaintiffs ; and no laches in asserting their claim is imputed to them by the defendant.

Exceptions overruled.